I dissent.
To my mind the section of the Workmen's Compensation Act here involved does not purport to make a woman who has reached the age of majority by attaining the age of eighteen years a minor until she attains the age of twenty-one, for the purposes of the act, or debar her from prosecuting a claim under the act without the interposition of a guardian. It simply purports to authorize the appointment by the commission or a commissioner of a guardian ad litem or trustee for anyone under twenty-one years of age, or incompetent, and provides that no limitation of time provided by the act shall run against any person under twenty-one years of age or incompetent until a guardian or trustee is appointed.
In this case the first judgment was given in a proceeding brought by the woman herself. She was then nearly twenty-one years of age. She became twenty-one years of age two days after the termination of the hearing. Judgment was not given until four months after she had attained the age of twenty-one. I think the judgment was a valid and binding one, not open to disaffirmance, and subject to review only in the manner and within the time provided in the act.
  Wilbur, J., concurred. *Page 426